                                                                                                                            FILED
                                                                                                                      U.S. DISTRICT COURT
AO 2451:l (Rev. 02iJ8)   Judgment in a Criminal Case
                         Sheet I
                                                                                                                  EASTERN DISTRICT ARKANSAS

                                                                                                                           JAN 2 5 2019
                                            UNITED STATES DISTRICT COURTJAMESW.M
                                                              Eastern District of Arkansas                     By:·----++++-4.-b.,..,,.,.'=""'
                UNITED STATES OF AMERICA
                                     v.
                           DWAIN GAINES                                            Case Number: 4:18-CR- 563-BD-1

                                                                                   USM Number: 17563-026

                                                                                    Nicole Lybrand
                                                                                   Defendant's Attorney
THE DEFENDANT:
Ill pleaded guilty to count(s)            1 of the Misdemeanor Information, a Class A Misdemeanor

D plcaded nolo eontendere to count(s)
    which was accepted by the court.
D was    found guilty on count(s)
    after a pica of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                      Nature of Offense                                                     Offense Ended                Count

  18 U.S.C. 1791(a)(2)                Possession of a prohibited object by a prison inmate                   2/23/2018                    1




        The defendant is sentenced as provided in pages 2 through           _ _ _ of this judgment. The sentence is imposed pursuant to
                                                                          __4
th,~ Sentencing Reform i\ct of i 984.
lJ l he defendant has been found not guilty on count(s)
D Count(s)                                                0    IS   D arc dismissed on the motion of the United States.
         It is ordered th::it the defendant must notify the United States attorney for this district within 30 clays of any change of name, residence.
or mailing address until all fines. restitution, costs. and special assessments imposed bv this judgment arc fuflv paid. If ordered to pay restitution.
the defendant must notily the court and United States attorney of material changes i11 cconon11c circumstm1ccs.

                                                                           1/22/2019
                                                                          Date of Imposition of Judgment



                                                                                 ~ - -
                                                                          Signature of Judge




                                                                           Beth Deere, U.S. Magistrate Judge
                                                                          Name and Title of Judge


                                                                                      /. z_ ~ _ /:}__ _ __
                                                                          Date
AO 245B (Rev. 02/18) Judgment in Criminal Case
                     Sheet 2 -- Imprisonment

                                                                                                        Judgment   Page __2__ of   4
DEFENDANT': DWAIN GAINES
CASE NUMBER: 4:18-CR- 563-BD-1

                                                               IMPRISONMENT
            The defendant is hereby committed to the custody of the Federal Bmeau of Prisons to be imprisoned for a total
 term of:

  1 month(s) to run consecutive to the sentence being served. Upon completion there will not be a period of supervised release
  imposed.



      D     The cou11 makes the following recommendations to the Bureau of Prisons:




      ill   The defendant is remanded to the custody of the United States Marshal.

      D     The defendant shall surrender to the United States Marshal for this district:

            D   at                                 D    a.m.     D   p.m.     on

            D   as notified by the United States Marshal.

      D     The de fondant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

            •   before 2 p.m. on

            •   as notified by the United States Marshal.

            •   as notified by the Probation or Pretrial Services Office.



                                                                     RETURN
 I have executed this judgment as follows:




            Defondant delivered on                                                          to

 at                                                     with a ce11ified copy of this judgment.



                                                                                                     UNITED STATES MARSHAL


                                                                            By _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                                                  DEPUTY UNITED STATES MARSHAL
AO 245B (Rev. 02/ 18)   Judgment in a Criminal Case
                        Sheet 5 - Criminal Monetary Penalties
                                                                                                              Judgment -   Page    3     of        4
DEFENDANT: DWAIN GAINES
CASE NUMBER: 4:18-CR- 563-80-1
                                                CRIMINAL l\tlONETARY PENALTlES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6 .


                      Assessment                     .JVTA Assessment*                     Fine                     Restitution
TOTALS              $ 25.00                       $ 0.00                                 $ 0.00                   $ 0.00



 D    The determination of restitution is defen-ed until        ----
                                                                                 . An Amended Judgment in a Criminal Case (AO 245CJ will be entered
      aner such determination.

 D    The defendant must make restitution (including community restitution) to the follmving payees in the amount listed below.

      I fthe defendant makes a partial payment, each pavec shall receive an approximately pro:gortioned payment, unless specified otherwise in
      the priority order or percentage p11yment column below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal victims must be paid
      before the United States is paid.

Name of Payee                                                              Total Loss**             Restitution Ordered           Prioritv or Percentage




TOTALS                                 $                          0.00               $                        0.00
                                                                                         -----------

 D     Restitution amount ordered pursuant to plea agreement $

 D     The defondant must pay interest on restitution and a fine of more than S2,500, unless the restitution or fine is paid in full before the
       fifieenth day after the date of the judgment, pursuant to 18 U.S.C. § 36 I 2(t). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to IX U.S.C. § 3612(g).

 D     The court dctcnnined that the defendant docs not have the ability to pay interest and it is ordered that:

       D    the interest requirement is waived for the            D       fine   D   restitution.

       D    the interest requirement for the         D     fine       O     restitution is modified as follows:


 * .h~-;ticc for :,Tictims of Trafficking Act of2015, ~ub. L. No. 114-22.                                      ,   . .             ..          .
 ** hnd11112:s tor the total amount ot losses arc reqrnred under Chapters            l 09A, 110, 11 OA, and I bA o1 Title 18 for offenses conumtted on or
 afler September I 3, 1994, but before April 23, 1996.
AO 2458 (Rev. O:?il81 Judgment in a Criminal Case
                      Sheet 6 -- Schedule of Payments

                                                                                                         Judgment -- Page   -~4-    of        4
DEFENDANT: DWAIN GAINES
CASE NUMBER: 4:18-CR-563-BD-1

                                                        SCHEDULE OF PAYMENTS

Having assessed the detendanfs ability to pay, payment of the total criminal monetary penalties is due as follows:

A     it!   Lmnp smn payment of$         25.00
                                         -------
                                                 due immediately, balance due

            O     not later than _ _ _ _ _ _ _ _ _ _ , or
            O     in accordance with O C,  O D, O E, or                     O   Fbelow; or

B     O     Payment to begin immediately (may be combined with           DC.         0 D, or      O F below); or

C     O     Payment in equal _ _ _ _ _ (e.g., weekly. month(v, quarter(~') installments of $ _ _ _ _ _ _ _ over a period of
                         (e.g.. months or years), to commence _____ (e.g.. 30 or 60 daysJ after the date of this judgment; or

D     O     Payment in equal _ _ _ _ _ (e.g., week(v. month(v, quarterh') installments of $ _ _ _ _ _ _ _ over a period of
                          (e.g .. months or yi•ars), to commence _____ (e.g.. 30 or 60 days) after release from imprisonment to a
            term of supervision; or

E     •     Payment during the tem1 of supervised release will commence within _ _ _ _ _ (e.g .. 30 or 60 days) after release from
            imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time: or

F     O     Special instructions regarding the payment of criminal monetary penalties:




Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment ofcriminal monetary penalties is due during
_the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




0     Joint and Several

      Defendant and Co-Defendant Names and Case Numbers (incl11di11gdejemia11t n11mhe1~, Total Amount Joint and Several Amount,
      and coITesponding payee, if appropriate.




0     The defendant shall pay the cost of prosecution.

0     The defendant shall pay the following court cost(s):

0     The defendant shall forfeit the defendant's interest in the following property to the United States:



Payments shall be applied in the following order: (I) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) JVT A assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
